DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/22/2021 has been entered.
 
Response to Amendment
	The amendment filed 10/22/2021 has been entered. Claim 1 has been amended. Claims 11 and 21-24 have been cancelled. Claims 17-20 were previously cancelled. Claims 25-29 are new. Claims 1-10, 12-16 and 25-29 remain pending in this application. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 12-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites wherein “the taper of the lower region is configured to guide consumed food received through the first opening into the second opening.” It is unclear how food moves from the first opening into the second opening. Claim 1 recites that the second opening is configured to receive consumed food and that the bypass tube is configured to receive the consumed food through the first opening. Thus, it is implied from claim 1 and the specification that food moves from the second opening to the first opening. For the purposes of compact prosecution, claim 1 will be interpreted as “the taper of the lower region is configured to guide consumed food received through the second opening into the first opening. 
Claims 2-10, 12-16 are also rejected due to dependency on claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-7, 10, 13-14, 16 and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pattison et al. (Pub. No.: US 2018/0116850 A1).
Regarding claim 1, Pattison discloses (fig. 1-5B) a gastrointestinal implant device configured for controlling absorption of nutrients (abstract), the device comprising: 
a float (balloon 10) configured to be positioned within a stomach (20) (¶ 0057, ln. 2-3), wherein the float comprises:
an upper region defining a proximal a proximal end (32) of the float (see fig. 1), the upper region including(A) an outer sidewall (gastric balloon surface 30), 
		(B) an inner sidewall (see fig. 1), and 
		(C) a hollow interior defined between the outer side wall and the inner sidewall, wherein the hollow interior is configured to hold a fluid (¶ 0062, ln. 6-8), 
	(ii) a lower region defining a distal end (34) of the float (see fig. 1), the lower region defining a taper (passage 40 may be funnel-shaped ¶ 0025, ln. 1-3 therefore providing a lower region defining a taper), 
	(iii) a first opening at the distal end of the float (see distal end 34, fig. 1), and
	(iv) a second opening at the proximal end of the float (see proximal end 32, fig. 1), wherein the second opening is configured to receive consumed food from a lower esophagus sphincter (¶ 0057, ln. 5-16), wherein the second opening is larger than the first opening (¶ 0025, ln. 1-10) 
(b) a bypass tube (sleeve 100) configured to connect with the float at the distal 
Wherein the float is configured to fit loosely within the stomach and thereby allow some food entering from the lower esophagus sphincter to bypass the float and the bypass tube (see arrows of fig. 5B, ¶ 0065, ln. 1-12). 
While Pattison does not explicitly disclose that the float is configured to selectively remain within the stomach by buoyant forces acting on the float, this limitation is implied by the structure disclosed by Pattison as the float disclosed by Pattison is inflated (¶ 0062, ln. 1-8). 
While Pattison does not explicitly disclose that “the taper of the lower region is configured to guide consumed food received through the second opening into the first opening”, this limitation relates to the function of the system, which, in this case, imparts no further limitations on the structure of the device. The device of Pattison comprises a taper in the lower region to reduce a risk of occlusion (¶ 0025, ln. 1-3) and one of ordinary skill in the art before the effective filing date of the claimed invention can reasonably conclude that the device of Pattison is capable of guiding consumed food received through the first opening into the second opening and using the device for this purpose requires only routine skill in the art (See § MPEP 2114 II).
Regarding claim 4, Pattison discloses (fig. 1-5B) wherein the float comprises a funnel shape (¶ 0061, ln. 1-5). 
Regarding claim 5, Pattison discloses (fig. 1) wherein the float comprises two or more sections (see fig. 1, funnel region and remainder of gastric balloon ¶ 0062, ln. 1-3). 
Regarding claim 6, Pattison discloses (fig. 1) wherein a portion of the hollow interior of the float is defined by each of the sections (see fig. 1, ¶ 0062, ln. 1-3). 
Regarding claim 7, Pattison discloses (fig. 1) wherein the sections are each collapsible (¶ 0038, ln. 4-5, ¶ 0065, ln. 1-3). 
Regarding claim 10, Pattison discloses (fig. 1-5B) wherein the device is configured to fit with the stomach such that the second opening of the float is configured to receive a first portion of the consumed food, while the device is configured to permit a second portion of the consumed food to bypass the second opening of the float to pass through the stomach normally (see food and arrows of fig. 5B, ¶ 0065, ln. 1-12). 
Regarding claim 13, Pattison discloses (fig. 4) wherein the bypass tube is configured to extend within a gastrointestinal tract such that a duodenum region past a duodenal papilla is covered by the bypass tube (see fig. 4, bypass tube is configured to be positioned at distal region of the small intestine ¶ 0010, ln. 10-14 which would cover a duodenal papilla). 
Regarding claim 14, Pattison discloses (fig. 4) wherein the bypass tube is configured to extend within a gastrointestinal tract to part of a jejunum of the gastrointestinal tract (see fig. 4, bypass tube is configured to be positioned at distal region of the small intestine ¶ 0010, ln. 10-14 which extend to part of the jejunum). 
Regarding claim 16, Pattison wherein the bypass tube is configured to permit digestive fluid to flow into the bypass tube through one or more of the plurality of openings (¶ 0010, ln. 23-29).
While Pattison does not explicitly teach that digestive fluid flows into the bypass tube through the plurality of openings under peristalsis motion, this limitation is implied as the bypass tube of Pattison is positioned in the intestine (¶ 0059, ln. 1-3) and therefore undergoes peristalsis motion. 
Regarding claim 29, Pattison discloses (fig. 1-5B) wherein the taper of the lower region defines a first taper (passage 40 may be funnel-shaped ¶ 0025, ln. 1-3), and the upper region defines a second taper (see funnel 200 ¶ 0061, ln. 2-5). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Pattison, as applied to claim 1 above, in view of Castagneto et al. (Pub. No.: US 2019/0314180 A1). 
Regarding claim 2, Pattison discloses (fig. 1, 5A-5B) wherein the float further comprises a port (230, 240) in fluid communication with the hollow interior, wherein the port is configured to allow the fluid to be added or removed from the float (¶ 0062 ln. 1-8, ¶ 0065, ln. 3-6). 
Pattison fails to disclose wherein the port is a self-sealable port. 
Castagneto teaches (fig. 1) a gastrointestinal implant device (100) in the same field of endeavor comprising a float (balloon structure 3), wherein the float further comprises a self-sealable port (self-sealing valve 5) (¶ 0053, ln. 1-2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the port of Pattison such that it is a self-sealable port, as taught by Castagneto in order to allow for selective injection of one or more fluids and/or gas for filling of the float to the appropriate size (Castagneto ¶ 0053, ln. 1-4). 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Pattison in view of Castagneto, as applied to claim 2 above, and further in view of Kagan et al. (Pub. No.: US 2015/0366693 A1). 
Regarding claim 3, Pattison in view of Castagneto fail to teach wherein the port is formed on an absorbable film.  
Kagan teaches (fig. 32A) a gastrointestinal implant device (400) in the same filed of endeavor comprising a float (inflatable balloon 462) that further comprises an absorbable film (dissolvable portion, ¶ 0300, ln. 14). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pattison in view of Castagneto such that it comprises an absorbable film, as taught by Kagan. Doing so allows the float to be self-deflating (Kagan, ¶ 0300, ln. 13). Further, positioning the port such that it is formed on the absorbable film would have been obvious as it would minimize the number of openings on the float and prevent fluid from escaping. Further, the particular placement of the port would not have modified the operation of the device and is an obvious matter of design choice (see MPEP §2144.04.VI.C.). 

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Pattison, as applied to claim 1 above, in view of Hingston et al. (Pub. No.: US 2017/0135836 A1). 
Regarding claim 8, Pattison fails to disclose wherein a size of the plurality of openings of the bypass tube varies. 
Hingston teaches (figs. 1-4) a gastrointestinal implant device (reduced absorption device 2) in the same field of endeavor comprising a bypass tube (distal sleeve 6), wherein the bypass tube comprises a plurality of openings (porous regions 34) (¶ 0028, ln. 1-10), wherein a size of the plurality of openings of the bypass tube varies (¶ 0032, ln. 1-3). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of openings of Pattison such that they vary in size, as taught by Hingston in order to optimize nutrient absorption in a particular region of the bypass tube (Hingston, ¶ 0032, ln. 3-8).
Regarding claim 9, Pattison fails to disclose wherein the plurality of openings of the bypass tube extend in a manner selected from longitudinally along a length of the bypass tube, radially around a circumference of the bypass tube, or a combination thereof.  
Hingston teaches (figs. 1-4) a gastrointestinal implant device (reduced absorption device 2) in the same field of endeavor comprising a bypass tube (distal sleeve 6), wherein the bypass tube comprises a plurality of openings (porous regions 34) (¶ 0028, ln. 1-10), wherein the plurality of openings of the bypass tube extend in a manner selected from longitudinally along a length of the bypass tube, radially around a circumference of the bypass tube, or a combination thereof (¶ 0033, ln. 15-17, see fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of openings of Pattison such that they extend in a manner selected from longitudinally along a length of the bypass tube, radially around a circumference of the bypass tube, or a combination thereof, as taught by Hingston in order to allow nutrients to pass through the openings at various locations of the bypass tube and about the length and periphery of the bypass tube. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Pattison, as applied to claim 1 above, in view of Hingston and further in view of Cully et al. (Pub. No.: US 2008/0255678 A1).
Regarding claim 12, Pattison fails to disclose wherein the bypass tube comprises multiple sections that are selectively joinable by mechanical fastening with absorbable material.  
Hingston teaches (figs. 1-4) a gastrointestinal implant device (reduced absorption device 2) in the same field of endeavor comprising a bypass tube (distal sleeve 6), wherein the bypass tube comprises multiple sections that can be separated (¶ 0026, ln. 6-9).
Further, Cully teaches (fig. 13A-13B) a gastrointestinal device in the same field of endeavor (abstract) wherein components of the device are selectively joinable by mechanical fastening with absorbable material (¶ 0155, ln. 9-16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the bypass tube of Pattison such that it comprises multiple sections, as taught by Hingston, that are selectively joinable by mechanical fastening with absorbable material, as taught by Cully. Providing sections that are selectively joinable permits the removal of the device, section by section (Hingston, ¶ 0027, ln. 1-2) and mechanical fastening with absorbable material would allow for the removal of the device after a period of time. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Pattison, as applied to claim 1 above, in view of Laufer (Pub. No.: US 2010/0191167 A1).
Regarding claim 15, Pattison fails to disclose a plurality of curtains that are connectable with an inner sidewall of the bypass tube, wherein each of the plurality of curtains are configured to selectively cover one of the plurality of openings.  
Laufer teaches (fig. 1B) a gastrointestinal implant (100) in the same field of endeavor comprising a bypass tube (conduit 108), the device further comprising a plurality of curtains (¶ 0039, ln. 6-7), wherein each of the plurality of curtains are configured to selectively cover one of the plurality of openings (apertures 110) (absorbable substance placed over the apertures, ¶ 0039, ln. 6-7). 
While Laufer does not teach that the plurality of curtains are connectable with an inner side wall of the bypass tube, this limitations of claim 15 relates to the intended use of the system, which, in this case, imparts no further limitations on the structure of the device. The plurality of curtains taught by Laufer are capable of being connectable with an inner side wall of the bypass tube and using the device for this purpose requires only routine skill in the art (See § MPEP 2114 II).
Further, positioning the plurality of curtains such that they are connected with an inner side wall of the bypass tube would not have modified the operation of the device and is held to be an obvious matter of design choice (see MPEP §2144.04.VI.C.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Pattison such that it comprises a plurality of curtains configured to selectively cover one of the plurality of openings, as taught by Laufer. Doing so would allow fluid to only exit the apertures if there is a backflow due to fluid build-up in the bypass tube (Laufer, ¶ 0039, ln. 6-9).  

Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Pattison, in view of Hingston.
Regarding claim 25, Pattison discloses (fig. 1-5B) a gastrointestinal implant device configured for controlling absorption of nutrients (abstract), the device comprising: 
a float (balloon 10) configured to be positioned within a stomach (20) (¶ 0057, ln. 2-3), wherein the float comprises:
an outer side wall (gastric balloon surface) wherein the float defines a funnel shape extending along a length of the outer side wall (¶ 0061, ln. 2-5)
an inner sidewall (see fig. 1),
a hollow interior defined between the outer side wall and the inner sidewall, wherein the hollow interior is configured to hold a fluid (¶ 0062, ln. 6-8), 
a first opening at the distal end of the float (see distal end 34, fig. 1), and
a second opening at the proximal end of the float (see proximal end 32, fig. 1), wherein the second opening is configured to receive consumed food from a lower esophagus sphincter (¶ 0057, ln. 5-16)
a bypass tube (sleeve 100) configured to connect with the float at the distal end of the float (see sleeve proximal end 150 fig. 1, ¶ 0059, ln. 6-8), the bypass tube defining a length (see fig. 1), 
	Wherein the float is configured to fit loosely within the stomach and thereby allow some food entering from the lower esophagus sphincter to bypass the float and the bypass tube (see arrows of fig. 5B, ¶ 0065, ln. 1-12). 
While Pattison does not explicitly disclose that the float is configured to selectively remain within the stomach by buoyant forces acting on the float, this limitation is implied by the structure disclosed by Pattison as the float disclosed by Pattison is inflated (¶ 0062, ln. 1-8). 
	Pattison fails to disclose wherein the bypass tube comprises: (i) a first plurality of openings positioned along a first region of the length of the bypass tube, and (ii) a second plurality of openings positioned along a second region of the length of the bypass tube, wherein the openings of the second plurality of openings are smaller than the openings of the first plurality of openings
	Hingston teaches (figs. 1-4) a gastrointestinal implant device (reduced absorption device 2) in the same field of endeavor comprising a bypass tube (distal sleeve 6), wherein the bypass tube comprises: 
a first plurality of openings positioned along a first region of the length of the bypass tube (region 34a), and 
a second plurality of openings positioned along a second region of the length of the bypass tube (region 34e).
	Hingston further teaches that the regions may differ in the size of the individual pores (¶ 0032, ln. 1-3). 
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bypass tube of Pattison such that it comprises (i) a first plurality of openings positioned along a first region of the length of the bypass tube, and (ii) a second plurality of openings positioned along a second region of the length of the bypass tube, as taught by Hingston and such that the openings of the second plurality of openings are smaller than the openings of the first plurality of openings, as suggested by Hingston in order to in order to optimize nutrient absorption in a particular region (Hingston ¶ 0032, ln. 1-8).
	Regarding claim 26, Pattison in view of Hingston fail to teach wherein the first region of the length of the bypass tube is a proximal region of the length of the bypass tube, wherein the second region of the length of the bypass tube is a distal region of the length of the bypass tube, such that the first plurality of openings is closer to the float and the second plurality of openings is further from the float.  
	Hingston teaches (fig. 1-4) wherein the first region of the length of the bypass tube is a proximal region of the length of the bypass tube (see fig. 3-4), wherein the second region of the bypass tube is a distal region of the length of the bypass tube (see fig. 3-4).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bypass tube of Pattison in view of Hingston such that the first region of the length of the bypass tube is a proximal region of the length of the bypass tube, wherein the second region of the length of the bypass tube is a distal region of the length of the bypass tube as taught by Hingston which would provide the first plurality of openings is closer to the float and the second plurality of openings is further from the float in order to optimize the absorption of Fe++, Ca++ and Mg++ in the first region (see Hingston fig. 3-4) and fat soluble vitamins in the second region (see Hingston fig. 3-4).

Claims 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Pattison in view of Egan (Pub. No.: US 2005/0256587 A1).
Regarding claim 27, Pattison discloses (fig. 1-5B) a gastrointestinal implant device configured for controlling absorption of nutrients (abstract), the device comprising:
a float (balloon 10) configured to be positioned within a stomach (20) (¶ 0057, ln. 2-3), wherein the float comprises:
an outer sidewall (gastric balloon surface 30), 
an inner sidewall (see fig. 1), 
a hollow interior defined between the outer side wall and the inner sidewall, wherein the hollow interior is configured to hold a fluid (¶ 0062, ln. 6-8),
a first opening at the distal end of the float (see distal end 34, fig. 1), 
a second opening at the proximal end of the float (see proximal end 32, fig. 1), wherein the second opening is configured to receive consumed food from a lower esophagus sphincter (¶ 0057, ln. 5-16), and 
a bypass tube (sleeve 100) configured to connect with the float at the distal end of the float (see sleeve proximal end 150 fig. 1, ¶ 0059, ln. 6-8), wherein the bypass tube comprises:	(i) a sidewall defining an interior of the bypass tube (see fig. 1), 
a plurality of openings positioned along the sidewall of the bypass tube (¶ 0010, ln. 23-39).
	Pattison fails to disclose (iii) a plurality of curtains configured to cover each of the plurality of openings, wherein the plurality of curtains is positioned along the sidewall of the bypass tube in the interior of the bypass tube, wherein the plurality of openings and the plurality of curtains together define a plurality of one-way passageways along the bypass tube, wherein the plurality of one-way passageways is configured to restrict food that passes from the float through the bypass tube from exiting the interior of the bypass tube out through any of the plurality of one-way passageways.  
	Egan teaches (fig. 2) a gastrointestinal implant device (gastric bypass prostheses 10) configured for controlling absorption of nutrients (abstract) and thus in the same field of endeavor comprising a plurality of curtains configured to cover each of the plurality of openings (flaps ¶ 0083, ln. 4-8), wherein the plurality of openings is positioned along the sidewall of the bypass tube (tube 14, ¶ 0083, ln. 4-5), wherein the plurality of openings and the plurality of curtains together define a plurality of one-way passages along the bypass tube (¶ 0083, ln. 4-8), wherein the plurality of one-way passages is configured to restrict food that passes through the bypass tube from exiting the interior of the bypass tube out through any of the plurality of one-way passages (¶ 0083, ln. 4-8).
While Egan does not teach that the plurality of curtains are positioned in the interior of the bypass tube, the particular placement of the plurality of curtains would not have modified the operation of the device and is held to be an obvious matter of design choice (see MPEP §2144.04.VI.C.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bypass tube of Pattison such that it comprises the curtains of Egan in order for food to effectively bypass the absorptive components of the upper digestive track (Egan ¶ 0017) while allowing stomach acid to mix with the food, thereby breaking down food to facilitate passage through the device and the non-isolated portion of the GI tract (Egan ¶ 0020).
Regarding claim 28, Pattison in view of Egan fail to teach wherein the plurality of one-way passageways is further configured to permit digestive fluid within an intestine of a gastrointestinal tract to enter into the interior of the bypass tube from outside of the bypass tube.
	Egan teaches wherein the plurality of one-way passageways is further configured to permit digestive fluid within an intestine of a gastrointestinal tract to enter into the interior of the bypass tube from outside of the bypass tube (¶ 0083, ln. 4-8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of one-way passages of Pattison in view of Egan such that they are configured to permit digestive fluid within an intestine of a gastrointestinal tract to enter into the interior of the bypass tube from outside of the bypass tube, as taught by Egan, in order to allow the isolated swallowed food to be broken down by stomach acid (¶ 0020).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10, 12-16 rejected under 35 USC §103 have been considered but are moot because the new ground of rejection does not rely on the grounds of rejection applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues that the combined art fails to teach “a lower region defining a distal end of the float,” “a second opening at the proximal end of the float,” and “the second opening is larger than the first opening such that the taper of the lower region is configured to guide consumed food through the first opening into the second opening.” However, as discussed above, Pattison discloses these features. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEAGAN NGO whose telephone number is (571)270-1586.  The examiner can normally be reached on Monday - Friday 7:00 am - 4:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571) 272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEAGAN NGO/Examiner, Art Unit 3781                                                                                                                                                                                                                                                                                                                                                                                                                
/Adam Marcetich/Primary Examiner, Art Unit 3781